The opinion of the Court was delivered by
Mr. Justice Johnson.
The decision in this case was made on the authority of the English decisions, which support that position, but in the case of Powell and 'Pravilla, decided in this Court about fourteen years ago, the Court determined, that on a reference to several, an award made by the majority was a legal award, and that the concurrence of the whole was not necessary.: Three out of four in this case having concurred, the intervention of an umpire was unnecessary. I am therefore of opinion that the motion ought to be granted.
Grimké, Colcock, Cheves, and Gantt, J. concurred.
JVbii, J. dissented.